Mr. Justice Brown delivered the opinion of the court. We do not think this appeal merits extended discussion. We have decided in cause No. 17,392, ante, p. 544, that the injunction, the expenses of securing the dissolution of which to the amount of $200 have been assessed against the appellant herein as damages, was properly dissolved. We have read and considered the certificate of evidence found in the transcript of the record herein, and see no error in the rulings of the Judge on the evidence and enough in the evidence presented to justify the assessment that was made. It was evidently confined to services performed prior to the order of dissolution. The judgment or decree of the Superior Court is affirmed. Affirmed.